   Case 5:21-cv-03062-SAC Document 5 Filed 04/07/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DARRIS COLTON THOMAS, JR.,

                               Petitioner,

            v.                                     CASE NO. 21-3062-SAC

JARED B. JOHNSON,


                               Respondent.


                          MEMORANDUM AND ORDER


    This matter is a petition for habeas corpus by a prisoner in

pretrial detention. The court liberally construes the action as a

filing under 28 U.S.C. § 2241. See Walck v. Edmondson, 472 F.3d

1227, 1235 (10th Cir. 2007) (stating that 28 U.S.C. § 2241 “is the

proper   avenue   by   which   to challenge pretrial detention.”).   The

court has conducted an initial review of the petition under Rule 4

of the Rules Governing Section 2254 Cases, which directs the court

to promptly examine a petition.         Where it   plainly appears the

petitioner is not entitled to relief, the court must dismiss the

petition.


                                Background

    Petitioner is held at the Saline County Jail in Case No.

2019PR172-SP. On-line records maintained for the state district

courts show that a trial is scheduled in that action for July
2021. Petitioner challenges his present confinement and alleges

violations of the Ex Post Facto Clause, due process, equal
    Case 5:21-cv-03062-SAC Document 5 Filed 04/07/21 Page 2 of 3




protection and double jeopardy. He seeks immediate release.

                                      Discussion

       It   is    long-established      that    requests     for    pretrial      habeas

corpus relief are disfavored. Jones v. Perkins, 245 U.S 391-392

(1918) (“It is well settled that in the absence of exceptional

circumstances in criminal cases the regular judicial procedure

should      be    followed   and habeas corpus should         not    be    granted    in

advance      of    a   trial.”).    Accordingly,      petitioner’s        request    for

release, which appears to seek relief from the pending charges on

constitutional grounds, is of the sort that                        “is normally not

attainable by way of pretrial habeas corpus.” Capps v. Sullivan, 13

F.3d 350, 354 (10th Cir. 1993) (internal quotation marks omitted).

       The United States Supreme Court has explained that federal

courts should not intervene in pending state criminal prosecutions

absent       “irreparable         injury”      that    “is     both       great      and

immediate.” Younger v. Harris, 401 U.S. 37, 46 (1971) (internal

quotation         marks   omitted).     The     Younger      abstention      doctrine

recognizes exceptions to this principle if the prosecution was
undertaken in bad faith or is based upon a patently unconstitutional

statute. Id. at 46-55. However, petitioner has not made a persuasive

argument for such an exception in this case. The court concludes

this   matter       should   be    dismissed    without    prejudice.      Petitioner

should present his claims in the first instance to the state

district court.

       IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.
       IT IS SO ORDERED.

       DATED:      This 7th day of April, 2021, at Topeka, Kansas.
Case 5:21-cv-03062-SAC Document 5 Filed 04/07/21 Page 3 of 3




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
